Citation Nr: 1027157	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-16 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left shoulder 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left hip disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee disability.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression and PTSD.  

5.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right eye corneal scar.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions dated September 2004, December 2006, and 
October 2007 from the Department of Veterans Affairs (VA) 
Regional Office (RO) above. 

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing.  A transcript of 
the hearing is associated with the claims file.  

The issues of entitlement to service connection for 
residuals of head trauma, a neck disability, a thoracic 
spine disability, and entitlement to a total disability 
rating based upon individual unemployability due to 
service-connected disability have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them and they are referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the May 2010 Travel Board hearing, the Veteran testified that 
he receives benefits from the Social Security Administration 
(SSA).  The Veteran testified that SSA conducted evaluations, 
including a mental evaluation, on him and that VA does not 
currently have records of those evaluations.  

While the Veteran specifically testified that SSA conducted a 
mental health evaluation, the Board notes that the records 
maintained by SSA may contain information regarding the other 
disabilities at issue in the current appeal.  Therefore, because 
the evidentiary record does not contain the actual SSA decision, 
reports, and records considered by SSA in making its decision to 
award the Veteran benefits, the Board finds a remand is necessary 
to obtain the Veteran's SSA records.  Indeed, VA's duty to assist 
the Veteran particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or Social 
Security records and, thus, VA is obligated to obtain them.  See 
38 C.F.R. § 3.159(c)(2) (2009); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	Request from the Social Security 
Administration all records related to the 
Veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.  All negative responses 
should be fully documented in the claims 
file.  

2.	After the development above has been 
completed to the extent possible, 
reexamine the claims file to determine 
whether any supplementary development is 
warranted including, but not limited to, 
scheduling the Veteran for any 
examination(s) deemed necessary to 
determine the nature, extent, and etiology 
of any disability at issue.

3.	Thereafter, the issues on appeal should be 
readjudicated.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

